Exhibit 10.1




H&R BLOCK, INC.
2000 EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated effective January 1, 2020)




SECTION 1. PURPOSE OF PLAN


The H&R Block, Inc. 2000 Employee Stock Purchase Plan (the "Plan") is designed
to encourage and assist employees of the subsidiaries of H&R Block, Inc.
(collectively H&R Block, Inc. ("Block") and such subsidiaries shall be referred
to as the "Company") to acquire an equity interest in Block through the purchase
of shares of Block common stock, without par value ("Common Stock"). This Plan
is intended to constitute an "employee stock purchase plan" within the meaning
of Section 423 of the Internal Revenue Code (the "Code").


SECTION 2. ADMINISTRATION OF THE PLAN


The Plan shall be administered by Block's Board of Directors (the "Board") or by
a committee of the Board (the "Committee") appointed by the Board and serving at
its pleasure (the Board or any such Committee being herein referred to as the
"Administrator"). Until such time as the Board shall determine otherwise, the
Compensation Committee of the Board shall serve as Administrator. The
Administrator shall have full power and authority, not inconsistent with the
express provisions of the Plan, to administer and interpret the Plan, including
the authority to:


(i)     grant options and authorize the issuance of shares;
(ii)
make and amend all rules, regulations, guidelines, procedures and policies for
administering the Plan;

(iii)
decide all questions and settle all disputes that may arise in connection with
the Plan;

(iv)
appoint persons and entities to act as designated representatives on its behalf
in administering the Plan pursuant to its provisions (in which case the term
"Administrator" as used herein shall include such persons or entities to the
extent of such appointment);

(v)
establish accounts with a person or entity appointed pursuant to (iv) above
("Custodian") to hold Common Stock purchased under the Plan ("Stock Account");

(vi)
cause Block to enter into a written agreement with the Custodian setting forth
the terms and conditions upon which Stock Accounts shall be governed ("Custodial
Agreement"); and

(vii)
require Participants to hold shares of Common Stock under the Plan in Stock
Accounts (in which case each Participant's decision to participate in the Plan
shall constitute the appointment of such Custodian as custodial agent for the
purpose of holding such shares) until such time as shall be specified in the
Custodial Agreement.



All interpretations, decisions and determinations made by the Administrator
shall be binding on all persons concerned.


SECTION 3. NATURE AND NUMBER OF SHARES


The Common Stock subject to issuance under the terms of the Plan shall be
authorized but unissued shares or previously issued shares reacquired and held
by the Company. The aggregate number of shares that may be issued under the Plan
shall not exceed 6,000,000 shares of Common Stock.


In the event of any reorganization, recapitalization, stock split, reverse stock
split, stock dividend, combination of shares, exchange of shares, merger,
consolidation, offering of rights or other similar change


1

--------------------------------------------------------------------------------




in the capital structure of the Company, the Board or the Committee may make
such adjustment, if any, as it deems appropriate in the number, kind and
purchase price of the shares available for purchase under the Plan and in the
maximum number of shares which may be issued under the Plan.


SECTION 4. ELIGIBILITY


Each individual employed by a Participating Subsidiary (as hereinafter defined),
except as provided below, shall be eligible to participate in the Plan
("Employee"). The following individuals shall be excluded from participation:


(a) Persons who, as of the date of grant of an Option, have been continuously
employed by the Participating Subsidiary for less than twelve (12) consecutive
months;


(b) Persons who, immediately upon the grant of an Option, own directly or
indirectly, or hold options or rights to acquire, an aggregate of five percent
(5%) or more of the total combined voting power or value of all outstanding
shares of all classes of Block or any Subsidiary; and


(c) Persons who are customarily employed by the Company less than twenty (20)
hours per week or for not more than five (5) months in any calendar year.


For purposes of the Plan, a "Subsidiary" is any corporation or other entity in
which Block owns, directly or indirectly, stock (or other ownership interests)
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock (or other ownership interests). A "Participating Subsidiary" is
any Subsidiary meeting the requirements above that is designated by the
Administrator as a subsidiary whose employees are eligible to participate in the
Plan.


SECTION 5. ENROLLMENT AND WITHDRAWAL


Each eligible Employee may enroll or re-enroll in the Plan as of the first day
of any Option Period (as hereinafter defined) after the Employee first becomes
eligible to participate. To enroll, an Employee must complete and sign an
enrollment form (including a payroll deduction authorization) in a form
acceptable to the Administrator and submit it to the Company, or use such other
means to enroll as is authorized by the Administrator, at least 15 calendar days
prior to the commencement of such Option Period or by such other date as the
Administrator may prescribe. Participation in the Plan is voluntary. A
"Participant" shall be an Employee enrolled in the Plan.


A Participant will automatically be enrolled in all future Option Periods unless
the Participant elects otherwise during an open enrollment period. If a
Participant withdraws from the Plan, he or she will cease to be a Participant
and may only participate in future Option Periods if he or she re-enrolls in the
Plan during an open enrollment period in accordance with the preceding
paragraph.


SECTION 6. GRANT OF OPTIONS


Under the Plan, each "Option Period" shall be a period of approximately six (6)
months beginning on January 1 and July 1, respectively, and ending on June 30
and December 31, respectively, or such other period (not to exceed 5 years) as
the Board or the Committee may designate from time to time.


Each person who is a Participant on the first day of an Option Period (the
"Grant Date") will as of such day be granted an option for the Period (the
"Option"). Such Option will be for the number of whole and fractional shares of
Common Stock to be determined by dividing (i) the balance credited to the


2

--------------------------------------------------------------------------------




Participant's Payment Account (as defined in Section 7(b)) during such Option
Period by means of payroll deduction (or such other means deemed acceptable by
the Administrator) as of the Purchase Date (as determined under Section 8
below), by (ii) the purchase price per share of the Common Stock as determined
under Section 8. In addition to other limitations imposed under the Plan, the
maximum number of whole and fractional shares of Common Stock that may be
purchased with payments made by a Participant during an Option Period equals
$25,000 divided by the fair market value of the Common Stock on the Grant Date.


The Administrator will reduce, on a proportionate basis, the number of shares of
Common Stock receivable by each Participant upon exercise of his or her Option
for an Option Period in the event that the number of shares then available under
the Plan is otherwise insufficient, and will return to Participant without
interest any remaining unused balance in the Participant's Payment Account as
soon as administratively practicable.


SECTION 7. METHOD OF PAYMENT


(a) Form of Payment. Payment for shares shall be made in installments through
after-tax payroll deductions over the Option Period, with such deductions taken
from paychecks dated during the Option Period, or in such other form of payment
deemed acceptable by the Administrator.


Subject to the limits below and in Section 6, each Participant may elect through
payroll withholding during the Option Period (or such other means deemed
acceptable by the Company) to have credited to his or her Payment Account an
amount not less than one percent, and not greater than ten percent (10%) of
Compensation (as defined below); provided that the Administrator from time to
time before an enrollment date may establish limits other than those herein
described for all purchases to occur during the relevant Option Period.


For purposes of the Plan, "Compensation" shall mean all compensation paid to the
Participant by the Company and currently includible in his or her income,
including such amounts as commissions, overtime, and other amounts includible in
the general definition of compensation provided in Treasury Regulation
§1.415-2(d)(1), plus any amount that would be so included but for the fact that
it was contributed to (a) a qualified plan pursuant to an elective deferral
under Section 401(k) of the Code, (b) a nonqualified deferred compensation plan,
and/or (c) a cafeteria plan on a before-tax basis pursuant to an election under
Section 125 of the Code, but not including (i) payments under stock option plans
and other employee benefit plans or other amounts excluded from the definition
of compensation provided in the Treasury Regulations under Section 415 of the
Code, (ii) bonuses or compensation paid under short-term incentive plans, and
(iii) reimbursements or other expense allowances, fringe benefits (cash and
noncash), moving expenses, payments of benefits under nonqualified deferred
compensation plans, and welfare benefits.


A Participant shall have thirty (30) days from the date of the first written
statement confirming the Participant’s elected amount to be withheld to advise
the Administrator in writing that the Participant’s elected amount was not
properly implemented. If a Participant fails to inform the Administrator within
such 30-day period, such Participant shall be deemed to have selected the amount
to be withheld from Compensation that was implemented until another election is
received and a new Option Period begins.
(b) Accounts. A "Payment Account" means the book entry account maintained by the
Company or Administrator to record the amount of Participant's payments made
pursuant to Section 7(a). All payments by each Participant shall be credited to
such Participant's Payment Account pending the purchase of Common Stock in
accordance with the provisions of the Plan. All such amounts in the Payment
Account


3

--------------------------------------------------------------------------------




shall be assets of the Company and may be used by the Company for any corporate
purpose. No interest will be paid on amounts credited to a Participant's Payment
Account.


(c) Limits on Purchase. In no event shall the rights of any Participant to
purchase shares (under this Plan and under any other stock purchase plans of
Block or any Subsidiary) accrue at a rate that exceeds $25,000 as measured by
the fair market value of such shares (determined in the case of each such share
as of the date of grant of the related option) for each calendar year in which
such option is outstanding at any time. If, in any calendar year, a Participant
holds two or more options (under this Plan and under any other stock purchase
plans of Block or any Subsidiary), then the Participant’s purchases of shares of
Common Stock attributable to that calendar year under all such options must not
exceed $25,000 as measured by the fair market value of such shares (determined
in the case of each such share as of the date of grant of the related option).


SECTION 8. PURCHASE PRICE


The purchase price of Common Stock issued pursuant to the exercise of an Option
shall be eighty-five percent (85%) of the fair market value of Common Stock on
the last trading day of the Option Period (the "Purchase Date").


Fair market value shall mean the closing price of Common Stock on the New York
Stock Exchange or other national securities exchange on which the Common Stock
is then principally traded or, if that measure of price is not available, on a
composite index of such exchanges or, if that measure of price is not available,
in a national market system for securities. In the event that there are no sales
of Common Stock on any such exchange or market on the Grant Date, the fair
market value of the Common Stock shall be deemed to be the closing sales price
on the next following day on which Common Stock was sold on any such exchange or
market. In the event that there are no sales of Common Stock on any such
exchange or market on the Purchase Date, the fair market value of the Common
Stock shall be deemed to be the closing sales price on the next preceding day on
which Common Stock was sold on any such exchange or market. In the event that
the Common Stock is not listed on any such market or exchange on the Grant or
Purchase Dates, a reasonable valuation of the fair market value of the Common
Stock on such dates shall be made by the Administrator.


SECTION 9. EXERCISE OF OPTIONS; SIX-MONTH HOLDING PERIOD


If an Employee is a Participant in the Plan on a Purchase Date, he or she will
be deemed to have exercised the Option granted to him or her for the period
ending on that Purchase Date. Upon such exercise, the Company will apply the
balance of the Participant's Payment Account to the purchase of the number of
whole or fractional shares of Common Stock determined under Section 6 and, as
soon as practicable thereafter, will issue and deliver said whole shares to the
Participant (unless Stock Accounts are established by the Administrator pursuant
to Section 2 of the Plan). Any cash remaining in the Participant's Payment
Account shall be paid to Participant without interest.


Notwithstanding anything herein to the contrary, Block's obligation to issue and
deliver whole shares of Common Stock under the Plan will be subject to the
approval required by any governmental authority in connection with the
authorization, issuance, sale or transfer of said shares, to any requirements of
any national securities exchange applicable thereto, and to compliance by Block
with other applicable legal requirements in effect from time to time.




4

--------------------------------------------------------------------------------




Any shares of Common Stock issued under the Plan may not be sold, transferred or
assigned for a period of six months after the date issued. Each certificate or
book entry representing shares of Common Stock issued under this Plan during
such six-month period shall bear the following legend or notation:


"These Shares may not be sold, transferred or assigned, and the issuer shall not
be required to give effect to any attempted sale, transfer or assignment, until
a date that is more than six months after the date of issuance.";


or such other legend or notation as shall be approved by the Administrator.


SECTION 10. TERMINATION OF EMPLOYMENT


Subject to Section 11, upon the termination of a Participant's employment with
the Company for any reason, the Participant's Payment Account balance shall be
frozen to future accruals and the Participant shall be withdrawn from Plan
participation and cease to be a Participant. Upon the cessation of
participation, any Option held by the Participant under the Plan will be deemed
cancelled, the balance of the Participant's Payment Account will be returned to
the Participant, without interest, or, in the case of death, refunded or paid in
accordance with Section 11, without interest, as soon as administratively
practicable and the Participant will have no further rights under the Plan.


SECTION 11. DEATH OF A PARTICIPANT


Upon the death of a Participant any cash then credited to the Participant’s
Payment Account will be refunded to the Participant’s estate without interest.


SECTION 12. ASSIGNMENT


Except as provided in Section 11 above, funds, securities, rights or other
property held for the account of a Participant shall not be sold, pledged,
assigned, transferred, or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to sale under execution, attachment, or
similar process. A Participant's right to purchase shares under the Plan shall
be exercisable during the Participant's lifetime only by the Participant. If
this provision is violated, the Participant's election to purchase Common Stock
shall terminate and the only obligation of the Company remaining under the Plan
will be to refund to the Participant the amount then credited to his or her
Payment Account and deliver to Participant any whole shares of Common Stock
credited to him or her under any Stock Account.


SECTION 13. EQUAL RIGHTS AND PRIVILEGES


All eligible Employees shall have equal rights and privileges with respect to
the Plan so that the Plan qualifies as an "employee stock purchase plan" within
the meaning of Section 423 or any successor provisions of the Code and related
regulations. Any provision of the Plan that is inconsistent with Section 423 or
any successor provision of the Code shall without further act of amendment by
the Company be reformed to comply with the requirements of Section 423. This
Section 13 shall take precedence over all other provisions of the Plan.


SECTION 14. RIGHTS AS STOCKHOLDER


A Participant shall have no rights as a stockholder under an Option until he or
she becomes a stockholder as herein provided. A Participant will become a
stockholder with respect to shares for which


5

--------------------------------------------------------------------------------




payment has been completed as provided in Section 8 as of the close of business
on the Purchase Date for the Option Period.


SECTION 15. MODIFICATION AND TERMINATION OF THE PLAN


The Board or the Committee may terminate the Plan at any time and may at any
time and from time to time amend the Plan in any manner permitted by law. No
amendment shall be effective unless within one (1) year after it is adopted by
the Board it is approved by Block's shareholders in the manner prescribed under
the Treasury Regulations under Section 423 of the Code, if such amendment would:


(i)
increase the number of shares reserved for purchase under the Plan, unless such
increase is by reason of any change in the capital structure of the Company
referred to in Section 3 hereof;

(ii)
change the designation of corporations or other entities whose employees may be
offered Options under the Plan, except as permitted under Treasury Regulations
ss.1.423-2(c)(4);

(iii)
materially modify the requirements as to eligibility for participation in the
Plan; or

(iv)     materially increase the benefits accruing to Participants under the
Plan.


In the event the Plan is terminated, the Board or Committee may elect to
terminate all outstanding Options either immediately or upon completion of the
purchase of shares on the next Purchase Date, unless the Board has determined
that the right to make all such purchases shall expire on some other designated
date occurring prior to the next Purchase Date. If Options are terminated prior
to expiration, all funds contributed to the Plan that have not been used to
purchase shares shall be returned without interest to the Participants.


SECTION 16. OTHER PROVISIONS


Options and other documentation under the Plan shall contain such other
provisions as the Administrator shall deem advisable, provided that no such
provision shall conflict with the express terms of the Plan.


SECTION 17. EMPLOYMENT RIGHTS


Nothing contained in the provisions of the Plan shall be construed to give to
any individual the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge any employee at any time.




6